Citation Nr: 0708454	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  05-01 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1966.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a July 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

In November 2005, after certification of the veteran's claim 
to the Board, the veteran submitted additional medical 
evidence.  This evidence is duplicative of evidence 
previously of record and previously considered by the RO.  
Accordingly, remand for RO review of this evidence is not 
required.

The veteran's appeal was previously before the Board in 
February 2006, at which time it was remanded for the purpose 
of scheduling the veteran for a video conference hearing.  
The veteran presented testimony at a video conference hearing 
chaired by the undersigned Veterans Law Judge in November 
2006.  A transcript of the hearing is associated with the 
veteran's claims folder.

In January 2007, the Board determined that good cause had 
been shown pursuant to 38 C.F.R. § 20.1304(b) (2006), and 
granted the veteran's motion for extension of time to submit 
additional evidence in support of his claim.  As the veteran 
did not respond within the allotted time frame, the Board has 
proceeded with the adjudication of his claim.


FINDINGS OF FACT

1.  In an unappealed rating decision of March 1999, reopening 
of the veteran's claim for service connection for a low back 
disability was denied.

2.  The evidence associated with the claims file subsequent 
to the March 1999 decision is cumulative or redundant of the 
evidence previously of record or is not sufficient to raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.
The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the present case, the veteran was provided with the notice 
required by the VCAA, by letters mailed in May 2004 and July 
2004, to include notice that he submit any pertinent evidence 
in his possession.  With the July 2004 letter, he was 
provided a copy of the July 2004 rating decision which 
specially identified the deficiencies in the record that 
resulted in the earlier denials of the claim.  The Board 
notes that, even though the letters requested a response 
within 60 days, they also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by the Secretary within one year from the 
date notice is sent].  He was also provided notice with 
respect to the disability-rating and effective-date elements 
of the claim in a March 2006 letter.

Moreover, at the video conference hearing before the 
undersigned, the veteran was specifically informed that he 
should submit medical evidence, such as a statement from a 
physician, linking current back disability to his active 
service.  The record was held open to enable the veteran to 
submit such evidence.  

The record reflects that all service medical records and 
pertinent VA medical records have been obtained.  At the 
videoconference hearing, the veteran was specifically 
requested to submit or identify any outstanding medical 
records that could document the presence an acquired back 
disorder at an earlier time.  Neither he nor his 
representative has done so.  The Board is also unaware of any 
such available evidence.

Although the required notice was not provided before the 
initial adjudication of the claim, the originating agency 
readjudicated the claim after completing all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim 
to reopen.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Analysis

In an unappealed decision dated in March 1989 decision, the 
Board denied entitlement to service connection for a low back 
disability based on its determination that no acquired low 
back disorder was present in service or until many years 
thereafter.  In an unappealed rating decision of March 1999, 
reopening of the claim was denied because new and material 
evidence had not been added to the record since the March 
1989 decision.

The medical evidence added to the record since the March 1999 
rating decision documents the presence of a low back 
disability many years following the veteran's discharge from 
service.  It includes no evidence of a nexus between the 
veteran's low back disability and his military service.  It 
is essentially cumulative in nature and does not relate to an 
unestablished fact necessary to substantiate the claim.  
Accordingly, it is not new and material.  

Also added to the record were October 1998 and July 2003 
letters from the RO erroneously informing the veteran that he 
was service connected for back disability.  Since these 
letters were sent in error and the veteran in fact has never 
been granted service connection for low back disability, the 
letters are not sufficient to establish a reasonable 
possibility of substantiating the claim.  Accordingly, they 
are not material. 

The veteran's statements have also been added to the record, 
but they are essentially cumulative in nature.  In this 
regard, the Board notes that the veteran also provided 
testimony at an RO hearing in April 1988.  Moreover, the 
veteran's statements are also insufficient to establish a 
reasonable possibility of substantiating the claim because 
lay persons are not competent to render a medical diagnosis 
or an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

Accordingly, the Board concludes that new and material 
evidence has not been presented to reopen this claim.


ORDER

Reopening of the claim for entitlement to service connection 
for a low back disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


